Title: From John Adams to Richard Henry Lee, 13 February 1779
From: Adams, John
To: Lee, Richard Henry


     
      My dear Sir
      Passy Feb. 13. 1779
     
     I am much obliged to you for your kind Congratulations on my Arrival, and agreable Accommodation at Paris. I assure you, Sir, I have no Objection to the “Splendid Gayety of a magnificent Court,” in a Country, where Manners, Habits and the Constitution of the Country Government make it necessary, which I hope however, will never be the Case in America.
     He must be of a Strange Disposition, indeed, who cannot be happy at Paris, where he may have his Choice, of all the Pleasures, Amusements and Studies, which human Life affords.
     You hint that I may be Soon desired to visit Holland, and that you imagine this would be more agreable to me. In this you are mistaken. Either would be agreable to me, if I were able to do any good in it: but there are others, who are able to do more. I hope, and I fancy I shall not be desired to make this Visit, because I think it is time for me to go home, if I can get there. The Character I sustain, at present, that of a private Citizen, best becomes me, and is most agreable to me.
     Congress have done wisely, in my poor Opinion, in confiding, their political affairs, at this Court to one. But then I think it will be necessary to appoint Consuls or other Persons to manage maritime and commercial Affaires which I presume, they mean to do. The Care of these Things is inconsistent with your Ministers Character, and the Burthen of them is too weighty for his Forces.
     I feel myself honoured, by your Assurance, that my sentiments in my Letter to our Friend are conformable to yours, and that they prevail. And in the Sincerity of my Heart I assure you, that no Intelligence I ever heard relieved my Mind from a greater Burthen, than that which informed me I was a private Citizen.
     Keppell is acquitted, amidst the greatest Rejoicings, ever known. The Mob have at last become violent and pulled to Pieces Sandwichs and Palisser’s Houses. Edinborough also is in Tumults about the Roman Catholics. In short the English Government seems to be in a fair Way, instead of burning your Houses and massacring your Children to be obliged to call home her Troops to save their own from the Mob.
     
     What shall I say to you, my Friend concerning a certain vicious and illiberal Address to the virtuous and free? Is it possible it should have made an Impression? Is that vain Man capable of thinking himself a Match for his Antagonist? And of weighing his Parts, his Learning, his services in the scale against the other? What Bounds can be set to the Presumption of the human Heart? But I must hasten to subscribe myself your Friend & servant
     
      John Adams
     
    